DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-3, 5-6, 9, 30-35, 37-38, 42-43, and 46-55 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-3, 5-6, 9, 33-35, 53, and 55 are withdrawn.  Claims 4, 7-8, 10-29, 36, 39-41, and 44-45 are cancelled.  

Response to Amendment
	The amendments filed on 21 Sep. 2022 have entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 36 under 35 USC 112(d) as being of improper dependent form is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons cited in the Office action filed on 21 Mar. 2022. 

Applicants Arguments
	Applicants assert that the present application describes the results of a study demonstrating unexpectedly favorable results for compositions containing ratios of adenosine and dipyridamole of 1:2.4, 1:3, 1:4, and 1:12 ([00106]; pg. 32, Table 1).  In addition, advantageous results are described in the Dr. Gorny declaration filed 15 Feb. 2022.  Therefore there is sufficient support in the specification for the features of claims 30 and 42.

Applicant's arguments filed 21 Sep. 2022 have been fully considered but they are not persuasive. The specification as original filed does not support the scope of a bolus composition comprising adenosine and dipyridamole wherein adenosine and dipyridamole are in the weight ratio of adenosine to dipyridamole of from 1:2.4 to 1:12.  Applicants has pointed to [00106], pg. 32 and table 1 as support for the above weight ratio range.  However these sections of the specification do not provide support either expressly, implicitly or inherently.  Instead these sections of the specification teach a series of different Ade:dipy combinations in the same patient where the combinations were 1 mg:12mg, 2mg:12mg, 3mg:12mg, 4mg:12mg, and 5mg:12mg Ade:dipy.  These combinations fall within the ratios of 1:12, 1:6, 1:4, 1:3, and 1:2.4 but the combinations only support that amounts recited and not the scope of the weight ratio of adenosine to dipyridamole of from 1:2.4 to 1:12.  The Dr. Gorny declarations are not a part of specification as originally filed and cannot be used as support for the claim limitations.  The specification at for example [00112] supports that doses as low as 1 mg combined with at least 12 mg can provide as much efficacy as standard adenosine for about 30 to 40 sec in some but not all patients.  This dose is just below the efficacy threshold.  For the 4mg:12mg dose ratio, side effects were not decrease with the combination compared to stad (standard adenosine). Side effects are higher at 3 mg to 4 mg ade/12 mg dipy. The specification as originally filed does not support that wherein the fixed doses of dipyridamole and adenosine allow for administration of the dipyridamole and adenosine independent of the patient’s body weight and when administered over a period of 20 sec to 45 sec to a patient undergoing cardiac diagnosis allow for a reduction in radiopharmaceutical agent administered to the patient and wherein the fixed doses allow for the composition to reduce side effects related to adenosine and achieve coronary artery perfusion.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the reasons cited in the Office action filed on 21 Mar. 2022.

Applicants Arguments
	Applicants assert that one of ordinary skill in the art would recognize and be able to understand whether a composition is suitable for bolus administration over a period of 20 sec to 45 sec.  Results describe in the application exemplify administration over a period of from 20 sec to 45 sec.  There are several advantages of the claimed composition.  These advantages would have been apparent to one of skill in the art based on the description in the application and the results demonstrated in the application and declaration.  The recitations in claims 30 and 41 are precise as possible in light of the understanding of one of ordinary skill in the art.

Applicant's arguments filed 21 Sep. 2022 have been fully considered but they are not persuasive. The following claim limitations describe what the composition does rather than what it is: (i) wherein the composition is suitable for bolus administration over a period of from 20 seconds to 45 seconds for effecting coronary for cardiac diagnosis in patient in need thereof; and (ii) wherein the fixed doses of dipyridamole and adenosine allow for administration of the dipyridamole and adenosine independent of the patient’s body weight and when administered over a period of 20 sec to 45 sec to a patient undergoing cardiac diagnosis allow for a reduction in radiopharmaceutical agent administered to the patient and wherein the fixed doses allow for the composition to reduce side effects related to adenosine and achieve coronary artery perfusion.  These claim limitations are indefinite because a person of ordinary skill in the art would not know when the above claim limitations are satisfied in combination with the structural elements of the claim.  The specification as originally does not provide sufficient guidance as to when the above claim limitations are satisfied.  The specification provides some examples but the examples are as discussed above in amounts and results.  A person would not know when the claim limitations are satisfied outside structural elements are outside of the disclosed example. Consequently, the above limitations add confusion the claims which are directed to bolus compositions and kits comprising a fixed dose of adenosine to dipyridamole.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30-32, 37-38, 42-43, 46-52, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorny et al. (US 2009/0185973 A1; published 23 Jul. 2009), in view of Watt et al. (Br. J. Clin. Pharmac.; published 1996) and Gorny et al. (US 7,811,549 B2; issued 12 Oct. 2010) for the reasons cited in the Office action filed on 21 Mar. 2022.

Applicants Arguments
	Applicants assert that none of the cited references nor their combination teaches and suggests a bolus composition that contains a fixed dose of adenosine and dipyridamole wherein the adenosine and dipyridamole are admixed wherein the fixed dose of adenosine and the fixed dose of dipyridamole are in a weight ratio of adenosine to dipyridamole of from 1:2.4 to 1:12 and wherein the composition is suitable for bolus administration for effecting coronary vasodilation for cardiac diagnosis in patient in need thereof.  Watt teaches oral administration of dipyridamole.  Applicants assert that Gorny does not teach or suggest a bolus administration of a composition containing a fixed dose of adenosine and fixed dose of dipyridamole wherein the adenosine and dipyridamole are admixed.  The specification teaches that if dipyridamole and adenosine are administered over 1 min or less, dipyridamole must be administered first for effective therapy.  Gorny teaches that infusion of a combination of dipyridamole and adenosine for less than 2 min is not effective.  At [0123], Gorny briefly mentions concurrent administration of adenosine and dipyridamole over less than 2 min.  There is not teach in Gorny regarding what chosen imaging methodology would be associated with administration over 1 min nor is there any suggestion that administration over 1 min would be effective.  Gorny teaches that the combination of dipyridamole and adenosine for less than 2 min is not effective.  Gorny does not teach administration over 20 sec to 45 sec of a bolus composition comprising a fixed dose of adenosine and dipyridamole.  Gorny does not teach a composition as claimed in the weight ratios from 1:2.4 to 1:12.  
	Applicants assert that Watt teaches different routes and timing of administration.  Sequential infusion is vastly different from concurrent bolus administration.  There is no teaching in Gorny or Watt that their combination would have led one to expect that the result described in Watt would be observed in patients in Gorny.  Dipyridamole concentration peak 1 to 2.5 h after oral administration.  Watt teaches separate administration of adenosine and dipyridamole at different times and by different routes.  It was surprising that the claimed combination exhibits improved properties compared to compositions taught by Gorny.
	Gorny II does not teach or suggest the compositions as claimed in a weight ratio from 1:2.4 to 1:12.  
	The claimed compositions are not result of routine optimization.  There is no teaching in any of the cited references that it would have been possible to prepare an effective composition for bolus administration over a period of from 20 sec to 45 sec containing a fixed dose of adenosine and a fixed dose of dipyridamole over a period of from 20 sec to 45 sec containing a fixed dose of adenosine and dipyridamole in a weight ratio from 1:2.4 to 1:12.  Gorny teaches the administration of dipyridamole and adenosine for less than 2 min unless dipyridamole is administered first.   There is no teach that would have led a person of ordinary skill to have 1), 2), 3), or 4).  Optimization is not obvious if such optimization achieves results are unexpectedly good. 
	Gorny, Watt and Gorny II do not teach or suggest the results achieved by the claimed composition.  Applicants have provided direct comparative data showing improved properties of the claimed compositions compared to compositions taught by the closest prior art.  An inverted dose ratio surprisingly results in fewer side effects and no safety issues.

Applicant's arguments filed 21 Sep. 2022 have been fully considered but they are not persuasive. Gorny teaches unit dosage compositions containing about 5 to 60 mg of adenosine and about 0.5 to 30 mg of dipyridamole.  At [0035], Gorny teaches unit dose of the combined composition of adenosine and dipyridamole. At [0069] and [0090] Gorny teaches that the data demonstrate that dipyridamole and adenosine may be combined in a single infusion over even a 2 min period.  Figs. 4A-4C exemplify a prefilled syringe unit containing a combined composition of adenosine and dipyridamole.  Table 1 provides examples of adenosine:dipyridamole combined composition.  At [0127] and [0183], Gorny teaches that the two actives (adenosine and dipyridamole) are combined into a single composition for concurrent administration.  Consequently Gorny adequately teaches and motivates a composition comprising a fixed dose of adenosine and a fixed dose of dipyridamole wherein the fixed dose are in a weight ratio and wherein the fixed doses of dipyridamole and adenosine are admixed. 
At [0082], Gorny teaches that when dipyridamole is the adenosine modulator and adenosine is the adenosine receptor agonist, the combination at any dose will be referred to as adenosoft.  At for example [0039], Gorny teaches the sequential lowering the adenosine in compositions with adenosine: dipyridamole weight ratios.  These teachings are adequate to establish that weight ratio of adenosine to dipyridamole is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Gorny discloses the general conditions of a base composition comprising fixed dose of adenosine and fixed dose of dipyridamole wherein the fixed doses of adenosine and dipyridamole are admixed and Gorny teaches changing the weight ratio of adenosine to dipyridamole at any combinations of doses.  Consequently, Gorny provides adequate motivation to optimize the weight ratio of adenosine to dipyridamole in Gorny’s base composition comprising a fixed dose adenosine and a fixed dose of dipyridamole.  
  Watt is not being relied on to teach concurrent bolus administration of adenosine and dipyridamole.  Instead Watt teaches and suggests administering inverted doses of adenosine and dipyridamole.  In Watt patients taking a standard dose of dipyridamole the mean dose of adenosine which produced an electrophysiologic effect was 1.0 mg whereas in other patients the mean dose was about 8.8 mg suggesting potentiation of adenosine by dipyridamole. According to Watt, dipyridamole is a competitive inhibitor for the uptake and degradation of adenosine by red blood cells and other cell types.  Therefore, in the presence of dipyridamole the concentration of adenosine, for any given dose administered is likely to be increased in the interstitial space and hence the cell surface where adenosine receptors are located.  Watt teaches that rapid intravenous bolus is essential to optimize the chance of achieving a therapeutic success as slow injections produce no detectable effect.  
Gorny teaches a reduction in administration time.  At example 4, Gorny teaches that the results show that time to peak with the combination is 1.5 min versus 1 min with adenosine but approaches that of adenosine alone when a dipyridamole priming dose is administered prior to concurrent infusion.  The shortest time to peak being most appropriate to secure efficacy of the combination given concurrently.  Gorny II teaches and makes obvious a base composition which enables concurrent parenteral administration of adenosine wherein dipyridamole is administered intravenously at a total dose of 23-40 µg/kg.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-32, 37-38, 42-43, 46-52, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 7,811,549 B2, in view of Gorny et al. (US 2009/0185973 A1; published 23 Jul. 2009) and Watt et al. (Br. J. Clin. Pharmac.; published 1996) for the reasons cited in the Office action filed on 21 Mar. 2022. 

Applicants Arguments
	Applicants assert that Gorny and Watt are relied on as prior art and performing and obviousness analysis which is not permitted in double patenting.  There is no suggesting in any of claims 1-41 of Gorny II of a composition as claimed including the claimed features.

Applicant's arguments filed 21 Sep. 2022 have been fully considered but they are not persuasive. Claims 1-41 of U.S. Patent No. 7,811,549 B2 include a base composition which allows for the concurrent parenteral administration of adenosine to a patient wherein dipyridamole is administered intravenously at a total dose of 23-40 µg/kg and adenosine is administered at a dosage of 35 µg/kg/min.  Claims 1 of U.S. Patent No. 7,811,549 do not require a particular dose ratio of adenosine to dipyridamole. The weight ratio of adenosine to dipyridamole is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at the claim ratios through routine experimentation. Obviousness analysis for non-statutory double patenting is similar to that undertaken under 35 USC 103.  See In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991). Gorny and Watt are not deficient for the reasons discussed above and for the reasons cited in the Office action filed on 21 Mar 2022.


Claims 30-32, 37-38, 42-43, 46-52, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8,809,298 B2, in view of Gorny et al. (US 2009/0185973 A1; published 23 Jul. 2009) and Watt et al. (Br. J. Clin. Pharmac.; published 1996) for the reasons cited in the Office action filed on 21 Mar. 2022. 

Applicants Arguments
	Applicants assert that the above remarks are incorporated by reference herein in their entirety.

Applicant's arguments filed 21 Sep. 2022 have been fully considered but they are not persuasive. Claims 1-39 of U.S. Patent No. 8,809,298 B2 claim a composition comprising in a admixture adenosine and dipyridamole in a ade:dioy weight ratio of 2:1 to 10:1 wherein the composition is formulated for parenteral administration.  The weight ratio of adenosine to dipyridamole is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  Gorny and Watt are not deficient for the reasons discussed above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618